Name: Commission Decision of 17 July 1981 authorizing the Italian Republic not to apply Community treatment to woven fabrics of cotton originating in South Korea, India, Pakistan and the People's Republic of China (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-10-27

 Avis juridique important|31981D081881/818/EEC: Commission Decision of 17 July 1981 authorizing the Italian Republic not to apply Community treatment to woven fabrics of cotton originating in South Korea, India, Pakistan and the People's Republic of China (Only the Italian text is authentic) Official Journal L 306 , 27/10/1981 P. 0025****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 365 , 27 . 12 . 1978 , P . 1 . ( 3 ) OJ NO L 347 , 31 . 12 . 1979 , P . 1 . COMMISSION DECISION OF 17 JULY 1981 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO WOVEN FABRICS OF COTTON ORIGINATING IN SOUTH KOREA , INDIA , PAKISTAN AND THE PEOPLE ' S REPUBLIC OF CHINA ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/818/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ( 1 ) ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE , AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 5 JULY 1981 REQUESTS WERE MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOVEN FABRICS OF COTTON FALLING WITHIN HEADING NO 55.09 OF THE COMMON CUSTOMS TARIFF , CATEGORY 2 , ORIGINATING IN SOUTH KOREA , INDIA , PAKISTAN AND THE PEOPLE ' S REPUBLIC OF CHINA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA , INDIA , PAKISTAN AND THE PEOPLE ' S REPUBLIC OF CHINA IS COVERED BY AGREEMENTS NEGOTIATED BETWEEN THE COMMUNITY AND THESE COUNTRIES ; WHEREAS UNDER THESE AGREEMENTS SOUTH KOREA , INDIA , PAKISTAN AND THE PEOPLE ' S REPUBLIC OF CHINA HAVE UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT THEIR EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY WITHIN CERTAIN CEILINGS ; WHEREAS IN ORDER TO IMPLEMENT THESE AGREEMENTS AND TAKE ACCOUNT OF THEIR CHARACTERISTICS , THE COUNCIL ADOPTED REGULATION ( EEC ) NO 3059/78 ( 2 ) AND REGULATION ( EEC ) NO 3063/79 ( 3 ) INTRODUCING SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ; WHEREAS IN THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY CEILINGS BETWEEN THE MEMBER STATES ; WHEREAS FOR THIS REASON DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 ITALY HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION , ORIGINATING IN THE SAID COUNTRIES , AMOUNTING TO 20 % OF THE QUOTAS FOR SOUTH KOREA , INDIA AND PAKISTAN AND TO 22 % OF THE QUOTA FOR THE PEOPLE ' S REPUBLIC OF CHINA ; WHEREAS THE QUOTAS FOR THE THIRD COUNTRIES IN QUESTION HAVE , SINCE 1978 , BEEN COMPLETELY TAKEN UP ; WHEREAS WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT PRODUCTION OF LIKE PRODUCTS IN ITALY AMOUNTED TO 101 500 TONNES IN 1979 AND 74 700 TONNES IN THE FIRST EIGHT MONTHS OF 1980 ; WHEREAS EMPLOYMENT IN THIS SECTOR AMOUNTS TO 46 000 CONSISTING MAINLY OF A WORK-FORCE WHICH WOULD BE DIFFICULT TO REDEPLOY ; WHEREAS TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES AMOUNTED TO 61 197 TONNES IN 1979 , TO 56 290 TONNES IN 1980 AND TO 15 242 TONNES IN THE FIRST FOUR MONTHS OF 1981 ; WHEREAS THE PRICES OF THE PRODUCTS ORIGINATING IN THE SAID THIRD COUNTRIES ARE APPROXIMATELY 35 TO 45 % BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN ITALY ; WHEREAS INTERNAL CONSUMPTION AMOUNTED TO 153 000 TONNES IN 1979 AND TO 122 000 TONNES IN THE FIRST EIGHT MONTHS OF 1980 ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING 22 % , 20 % , 6 % AND 9 % OF THE QUOTAS FOR SOUTH KOREA , INDIA , PAKISTAN AND THE PEOPLE ' S REPUBLIC OF CHINA RESPECTIVELY AND AMOUNTING TO A TOTAL OF 786 TONNES WERE LODGED WITH THE ITALIAN AUTHORITIES ON 1 AND 2 JULY 1981 AND MAY BE FOLLOWED BY NUMEROUS OTHERS ; WHEREAS THE MASSIVE DEVELOPMENT OF THIS INDIRECT TRADE , ESPECIALLY IN VIEW OF THE PRICES CHARGED , IS A THREAT TO THE SLIGHT IMPROVEMENT ACHIEVED BY THE SECTOR IN 1980 AND THREATENS TO CAUSE GRAVE DIFFICULTIES WITH REGARD TO THE MAINTENANCE OF THE LEVEL OF EMPLOYMENT ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN SOUTH KOREA , INDIA , PAKISTAN AND THE PEOPLE ' S REPUBLIC OF CHINA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 30 JUNE 1981 FOR PRODUCTS ORIGINATING IN INDIA AND AFTER 2 JULY 1981 FOR THE PRODUCTS ORIGINATING IN THE OTHER ABOVEMENTIONED THIRD COUNTRIES . THIS AUTHORIZATION SHALL NOT COVER PRODUCTS ORIGINATING IN INDIA TO A TOTAL VOLUME CORRESPONDING TO 10 % OF THE QUOTA FOR THAT COUNTRY . THIS QUANTITY SHALL BE DISTRIBUTED AMONG THE APPLICANTS FOR IMPORT DOCUMENTS WHOSE APPLICATIONS ARE DULY PENDING AT THE DATE OF THIS DECISION . // // CCT HEADING NO // DESCRIPTION // // 55.09 ( NIMEXE CODES 55.09-01 , 02 , 03 , 04 , 05 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 31 , 33 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 76 , 77 , 78 , 81 , 82 , 83 , 84 , 86 , 87 , 92 , 93 , 97 ) ( CATEGORY 2 ) // WOVEN FABRICS OF COTTON , OTHER THAN GAUZE , TERRY FABRICS , NARROW WOVEN FABRICS , PILE FABRICS , CHENILLE FABRICS , TULLE AND OTHER NET FABRICS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN ITALY FOR THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA , INDIA , PAKISTAN AND THE PEOPLE ' S REPUBLIC OF CHINA OR UNTIL 31 DECEMBER 1981 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 17 JULY 1981 . FOR THE COMMISSION KARL-HEINZ NARJES MEMBER OF THE COMMISSION